 Case 0:17-cv-60533-JEM Document 191 Entered on FLSD Docket 05/24/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 FORT LAUDERDALE DIVISION

                         Case Number: CASE NO.: 1:17-cv-60533-JEM

   RODNEY SCOTT PATTERSON,

         Plaintiff,

   vs.

   AMERICAN AIRLINES, INC.,

         Defendant.
                                           /

             UNOPPOSED Motion to Enlarge Time Until May 29, 2019
            to Respond to Sanctions Motion and to Provide Court with
          Suggested Dates for Hearings on Defendant’s Sanctions Motion

            The Amlong Firm, counsel of record for Plaintiff, Rodney Scott Patterson,

   moves pursuant to Federal Rules of Civil Procedure 6 and Local Rules 7.1(a)(G)

   and (J) and 7.6, to enlarge for an additional two working days1 time within

   which to respond to defendant’s sanction’s motion and to provide dates for an

   evidentiary hearing into that motion.

                                 Introduction and Summary

            Defendant, American Airlines, Inc., on February 11, 2019, filed a motion

   for sanctions [DE 154], concerning which an evidentiary hearing was originally




            1
                Monday, May 27, is the Memorial Day holiday.



aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 191 Entered on FLSD Docket 05/24/2019 Page 2 of 4



  set for March 6, 2019. [DE 155] The motion seeks sanctions against both

  plaintiff and plaintiff’s counsel.

        Plaintiff, on February 24, moved for a 30-day extension of time within

  which to respond [DE 157] based on counsel’s difficulties communicating with

  plaintiff, who had been out of the country and later in California undergoing

  medical treatment, which motion was granted by order dated February 28,

  2019 [DE 158], which directed the parties to advise the Court of proposed

  dates to reschedule the hearing by March 27.

        Plaintiff moved March 27 to enlarge by another 60 days the time for any

  response to that motion, and to continue the hearing based on plaintiff’s health

  and the possibility of a conflict between plaintiff and his counsel, as a result of

  defendant’s naming counsel as a respondent in the motion. [DE 164, 165],

  which motions the Court, Hon. Alicia M. Otazo-Reyes, U.S.M.J., granted on

  March 28 [DE 168], and by separate order dated April 4, directed the parties

  to file a status report and provide dates for an evidentiary hearing and for

  plaintiff to respond to the sanctions motion by May 24. [DE 172]

        The Amlong Firm today moves without opposition for another

  enlargement of time until Wednesday, May 29, 2019 to respond to the motion

  and to provide suggested dates because:

        One, despite The Amlong Firm and co-counsel Noel Pace’s staying in

  frequent telephonic and digital contact with plaintiff,2 the undersigned did not


        2
          Plaintiff discharged The Amlong Firm as his counsel by email sent April
  24, 2019 at 4:49 p.m., stating, in pertinent part: “I am terminating our legal
  relationship immediately.... I request you withdraw from the case immediately
                                                                     (continued...)

                                                                          Page 2 of 4
Case 0:17-cv-60533-JEM Document 191 Entered on FLSD Docket 05/24/2019 Page 3 of 4



  learn until today that plaintiff anticipates that his medical condition would

  prevent him from any meaningful, effective participation in any preparation for

  or attendance at any hearing for four to six months. The Amlong Firm is

  seeking contact with plaintiff’s physicians to get a more definitive explanation,

  which it should be able to accomplish (if at all) by Tuesday or Wednesday, May

  28 or 29.

        Two, the undersigned were advised by plaintiff today that plaintiff’s

  primary treating physician has referred him to a specialist for more aggressive

  treatment of his medical condition, the nature, duration and effects of which

  treatment are not yet known. Plaintiff’s doctor is not in the office on Fridays

  and Monday is a holiday, and the soonest the undersigned expects to be able to

  communicate with the primary physician is Tuesday.

        Three, plaintiff advised William R. Amlong today that he was attempting

  to file his own pro se response to the motion, which his daughter was driving to

  the clerk’s office to file. He also stated that if an enlargement were granted, he

  would wish to participate in it.




        2
          (...continued)
  so I can represent myself while pursuing counsel.” The Amlong Firm
  immediately moved to withdraw [DE 174], stating it would remain in the case
  for the purpose of defending The Amlong Firm and its lawyers against the
  sanctions motion. Noel Pace also moved to withdraw. [DE 175, 177] Judge
  Martinez denied The Amlong Firm’s motion by order dated April 26, 2019.
  Notwithstanding the order denying The Amlong Firm’s motion to withdraw,
  plaintiff, pro se, filed a Rule 59 motion on April 26 and filed a notice of
  appearance, pro se, on April 30. [DE 183]




                                                                         Page 3 of 4
Case 0:17-cv-60533-JEM Document 191 Entered on FLSD Docket 05/24/2019 Page 4 of 4



                                    Certificate of Conferral

         I hereby certify that I conferred telephonically on Friday, May 24, 2019,

  Michael Holt, Esquire, counsel for defendant, and Mr. Holt authorized me to

  represent that he had no opposition to the granting of this motion.

                                                Respectfully Submitted,



                                                /s/ Karen Coolman Amlong
                                                KAREN COOLMAN AMLONG
                                                Florida Bar No: 275565
                                                kamlong@TheAmlongFirm.com
                                                KAREN COOLMAN AMLONG
                                                Florida Bar No: 275565
                                                AMLONG & AMLONG, P.A.
                                                500 Northeast Fourth Street
                                                Fort Lauderdale, Florida 33301-1154
                                                Phone: (954) 462-1983
                                                Fax: (954) 523-3102

                                                Attorneys for Plaintiff,
                                                     Rodney Scott Patterson

                                     Certificate of Service

         I HEREBY CERTIFY that a true and correct copy of the foregoing was

  served by CM/ECF on this 24th day of March, 2019, on all counsel or parties of

  record.

                                                /s/ Karen Coolman Among
                                                KAREN COOLMAN AMLONG

  \\amlong3\cpshare\CPWin\HISTORY\190508_0001\1538.28E




                                                                              Page 4 of 4
